In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-3201
UNITED STATES EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,
                                                  Plaintiff-Appellant,

                                 v.

AUTOZONE, INC., and
AUTOZONERS, LLC,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
              No. 14 C 5579 — Amy J. St. Eve, Judge.
                     ____________________

       ARGUED APRIL 7, 2016 — DECIDED JUNE 20, 2017
                ____________________

   Before EASTERBROOK, KANNE, and SYKES, Circuit Judges.
   SYKES, Circuit Judge. From 2008 to 2012, Kevin Stuckey
worked as a sales manager for the auto-parts retailer Auto-
Zone, Inc. During his four years with the company, Stuckey
was transferred between Chicago-area stores several times.
None of these transfers entailed any loss in pay, benefits, or
job responsibilities. In July 2012 he was transferred again,
2                                                 No. 15-3201

this time from a store on Kedzie Avenue that serves a largely
Hispanic clientele. This transfer, too, involved no reduction
in his pay or responsibilities.
    Stuckey never reported for work at his new assignment.
Instead he filed a complaint with the Equal Employment
Opportunity Commission accusing AutoZone of racial
discrimination in violation of Title VII. Stuckey is black; he
claimed that AutoZone transferred him out of the Kedzie
location in an effort to make it a “predominantly Hispanic”
store.
     The EEOC filed suit on Stuckey’s behalf alleging that the
transfer violated 42 U.S.C. 2000e-2(a)(2), an infrequently
litigated provision in Title VII that makes it unlawful for an
employer “to limit, segregate, or classify his employees … in
any way which would deprive or tend to deprive any indi-
vidual of employment opportunities or otherwise adversely
affect his status as an employee, because of such individual’s
race, color, religion, sex, or national origin.” The district
judge granted summary judgment for AutoZone, holding
that the transfer was not an adverse employment action.
    The EEOC contests this conclusion, arguing that the stat-
ute doesn’t require the claimant to prove that the challenged
action adversely affected his employment opportunities or
status. That reading cannot be squared with the plain statu-
tory text. We affirm.
                       I. Background
    Stuckey began working for AutoZone as a salesperson in
January 2008 and was originally assigned to a store located
at the intersection of Ogden Avenue and Pulaski Road in
Chicago. He worked there for about eight months, received a
No. 15-3201                                                 3

raise, and then was transferred to the AutoZone store locat-
ed at 4416 S. Kedzie Avenue at the same pay, benefits, and
job responsibilities. He worked at the Kedzie store for about
18 months, received another raise, and was promoted to
sales manager with a more substantial increase in pay and
responsibilities. In May or June of 2010, he was transferred
to another Chicago store and a few weeks later was trans-
ferred again. In May 2011 AutoZone returned Stuckey to the
Kedzie store. None of these transfers entailed any reduction
in his pay, benefits, or job responsibilities.
    The Kedzie store is located in an area largely populated
by Hispanics, and the clientele at the store reflects the sur-
rounding neighborhood. Robert Harris was AutoZone’s
district manager responsible for overseeing the Kedzie store
(and about a dozen others). Harris is black; he is the
decision-maker behind Stuckey’s many transfers, including
the one at the center of this case.
   When Stuckey returned to the Kedzie store in 2011, his
immediate supervisor was Vernon Harrington, the store
manager. Harrington is also black. It’s undisputed that
Stuckey and Harrington did not get along. But the parties
disagree about whether Stuckey asked to be transferred out
of the Kedzie store because of this discord. Harris and
Harrington testified in their depositions that he did. Stuckey
admitted only that he and Harrington did not get along well;
he did not recall asking for a transfer.
    More specifically, Harrington testified that Stuckey was
frustrated and wanted to transfer out of the Kedzie store
because he couldn’t communicate well with the customers.
In fact, Harrington said that Stuckey was upset that he was
not being transferred from the Kedzie store quickly enough.
4                                                 No. 15-3201

To expedite the matter, Harrington contacted Tina
Cleveland, a human resources manager at AutoZone, to tell
her that Stuckey wanted a transfer.
   In the meantime, Harrington contacted Harris to let him
know that he’d had to discipline Stuckey a few times and
that Stuckey didn’t respond well. Apparently this was meant
to move the transfer decision along. Harrington was under
the impression that one of the reasons Stuckey could not be
transferred right away was that attendance problems made
him temporarily ineligible. He also understood that Harris
didn’t have anywhere else to place him just then.
    In any event, the transfer decision came in July 2012.
Harrington told Stuckey that he was being transferred to a
store located at 103rd Street and South Michigan Avenue.
Harris explained the reasons for the transfer this way: “[T]he
[new] store had a need,” and “[Stuckey] was wanting to
go … . [He] and his store manager couldn’t see eye to eye.
And [the new store] was closer to [Stuckey’s] home, so I felt
he would be the best one for that store … .” Stuckey recalls
the event differently. He testified that when he called Harris
to ask why he was being transferred, Harris replied that he
was trying to “keep [the Kedzie store] predominantly
Hispanic” and also that the “sales are down, he was basical-
ly trying to get the sales back up to where they’re supposed
to be at.”
    Like the earlier transfers, this one entailed no reduction
in pay, benefits, or job responsibilities. Moreover, as Stuckey
indicated in his EEOC complaint (and admitted in his depo-
sition), he actually “didn’t mind” being transferred from the
Kedzie store. He also acknowledged that Harris never made
any comments about his race or the race of any other Auto-
No. 15-3201                                                 5

Zone employee. Finally, he acknowledged that the new store
was closer to the home address listed in his personnel file.
(Apparently he no longer lived at that address but had not
updated his file.)
   Rather than accept the transfer, Stuckey chose to aban-
don his job; he did not report for work at his new assign-
ment. Instead he filed a charge with the EEOC claiming that
AutoZone discriminated against him because of his race in
violation of Title VII.
    The EEOC filed this suit on his behalf alleging that the
transfer violated § 2000e-2(a)(2), which makes it unlawful for
an employer to segregate his workforce by race “in any way
which would deprive or tend to deprive any individual of
employment opportunities or otherwise adversely affect his
status as an employee.” Following discovery, AutoZone
moved for summary judgment, arguing that the record
conclusively established that the transfer (1) was not an act
of intentional segregation of its workforce by race and
(2) did not adversely affect Stuckey’s employment status.
The district judge accepted the second argument and held
that the undisputed evidence showed that Stuckey did not
suffer an adverse employment action. The judge entered
summary judgment for AutoZone.
    For completeness we note a few additional undisputed
factual points. During and shortly after these events, several
black employees voluntarily transferred out of the Kedzie
store specifically because of the language barrier with cus-
tomers, and some Hispanic employees were promoted or
newly hired. On the other hand, after Stuckey quit, Auto-
Zone also hired new black employees to work at the Kedzie
6                                                   No. 15-3201

store and promoted some who were already employed
there.
                          II. Discussion
   Title VII’s principal provision targeting discrimination in
the workplace states:
       (a) Employer practices
           It shall be an unlawful employment prac-
       tice for an employer—
          (1) to fail or refuse to hire or to discharge
       any individual, or otherwise to discriminate
       against any individual with respect to his
       compensation, terms, conditions, or privileges
       of employment, because of such individual’s
       race, color, religion, sex, or national origin; or
           (2) to limit, segregate, or classify his em-
       ployees or applicants for employment in any
       way which would deprive or tend to deprive
       any individual of employment opportunities or
       otherwise adversely affect his status as an em-
       ployee, because of such individual’s race, color,
       religion, sex, or national origin.
42 U.S.C. § 2000e-2(a).
    Most Title VII litigation involves the first subsection. This
case involves the second. Though not often litigated, the
terms of subsection (a)(2) are straightforward enough:
Employers may not “limit, segregate, or classify” their
employees by race (or another listed characteristic) “in any
way which would deprive or tend to deprive any individual
of employment opportunities or otherwise adversely affect”
No. 15-3201                                                    7

his employment. The EEOC alleges that AutoZone violated
this provision by transferring Stuckey for the purpose of
creating a predominantly Hispanic workforce at its Kedzie
store.
    We assume for the sake of argument that the evidentiary
record, viewed in Stuckey’s favor, reveals a material factual
dispute about whether AutoZone intentionally segregated
Stuckey because of his race, as the EEOC maintains. We
note, however, that the factual support for a finding of
intentional segregation is limited to Stuckey’s assertion that
Harris told him that the reason for the transfer was to create
a “predominantly Hispanic” store at the Kedzie location.
Harris denied saying this, and no other evidence corrobo-
rates this rationale for the transfer. Giving Stuckey’s version
the benefit of the doubt, as we’re required to do, we move
directly to the question that was ultimately decisive in the
district court: Did the EEOC present sufficient evidence from
which a reasonable jury could conclude that the transfer
adversely affected Stuckey’s employment?
    The answer is “no.” The evidence is undisputed that the
July 2012 transfer was purely lateral, like the others before it,
and entailed no reduction in pay, benefits, or job responsibil-
ities. Nor did it otherwise alter his conditions of employ-
ment in a detrimental way.
    The EEOC responds to this factual difficulty with a novel
legal argument. The agency argues that a subsection (a)(2)
claimant, unlike a subsection (a)(1) claimant, is not required
to prove that the challenged action adversely affected his
employment opportunities or had a tendency to do so. As
the EEOC reads the statute, any action to limit, segregate, or
classify employees because of race automatically violates
8                                                  No. 15-3201

§ 2000e-2(a)(2). On this understanding, it’s not necessary for
the plaintiff to produce evidence that the challenged action
deprived or tended to deprive him of employment opportu-
nities or otherwise adversely affected his employment
status. Those effects, according to the EEOC, are inherent in
the act and need not be proved.
    This argument eliminates much of the statutory text. Or
more precisely, it leaves much of the statutory text with no
meaningful work to do. If it’s not necessary to show that the
challenged employment action “deprive[d] or tend[ed] to
deprive” the employee of employment opportunities “or
otherwise adversely affect[ed] his status as an employee,”
what is the point of this statutory language? We read
§ 2000e-2(a)(2) to require case-specific proof that the chal-
lenged employment action had these effects.
    The EEOC relies on two of our cases—Chaney v. Plainfield
Center, 612 F.3d 908 (7th Cir. 2010), and Kyles v. J.K. Guardian
Security Services, Inc., 222 F.3d 289 (7th Cir. 2000)—but
neither supports the agency’s interpretation of subsec-
tion (a)(2). Chaney did not involve subsection (a)(2) at all.
That case centered on Title VII’s exception for bona fide
occupational qualifications. Chaney was a challenge to a
nursing home’s practice of honoring the racial preferences of
its residents when assigning nursing assistants to care for
them. A black nursing assistant sued, alleging that this
practice, along with frequent racially tinged comments and
epithets by her white coworkers, subjected her to a hostile
work environment in violation of § 2000e-2(a)(1). 612 F.3d at
910–12. We rejected the nursing home’s position that the
race-matching policy was a bona fide occupational qualifica-
tion and allowed the hostile-environment claim to proceed.
No. 15-3201                                                    9

Id. at 912–15. None of this has any bearing on the proper
interpretation of § 2000e-2(a)(2).
    The EEOC’s reliance on Kyles is likewise misplaced. The
question in Kyles was whether job testers had standing to sue
for violation of § 2000e-2(a)(2). There, suit was brought by
two black job testers who worked for Chicago’s Legal Assis-
tance Foundation on a project to expose employment dis-
crimination by pairing with white job testers and posing as
job applicants at private employers in the area. 222 F.3d at
292–94. The two black testers were turned down for a job as
a receptionist in favor of the white tester. Id. They sued the
employer under § 2000e-2(a)(2), but the district court dis-
missed the suit for lack of standing. The judge held that
because they were only hypothetical job applicants, they
suffered no injury that could support Article III standing.
    We reversed, noting that “[w]hen a job applicant is not
considered for a job simply because she is African-American,
she has been limited, segregated, or classified in a way that
would tend to deprive not only her, but any other individual
who happens to be a person of color, of employment oppor-
tunities.” Id. at 298. “The fact that [the plaintiff job testers]
had no interest in actually working for the company certain-
ly speaks to the nature and extent of their injuries as well as
the appropriate relief.” Id. at 300. “But it does not rule out
the prospect that they were injured. We have long recognized
that humiliation, embarrassment, and like injuries—the very
type of injuries that [the plaintiffs] allege they suffered—
constitute cognizable and compensable harms stemming
from discrimination.” Id.
   Our analysis of the standing question raised in Kyles does
not support the EEOC’s interpretation of subsection (a)(2).
10                                                  No. 15-3201

We held only that the job testers alleged an injury sufficient
to support Article III standing to sue. Nothing in that hold-
ing relieves a claimant in a § 2000e-2(a)(2) suit of the obliga-
tion to prove that the challenged job action deprived him of
employment opportunities or otherwise adversely affected
his employment status.
    We note in closing that § 2000e-2(a)(2) makes it unlawful
to segregate employees by race even if that action has only a
tendency to deprive a person of employment opportunities.
In that sense subsection (a)(2) does cast a wider net than
subsection (a)(1), which speaks more concretely in terms of
actions that “discriminate against any individual.” See Minor
v. Centocor, Inc., 457 F.3d 632, 634 (7th Cir. 2006) (explaining
that the requirement of an “adverse employment action” in a
claim for violation of § 2000e-2(a)(1) is a proxy for “discrimi-
nation”). So we reject AutoZone’s argument, accepted by the
district judge, that the lack of an “adverse employment
action” defeats a suit under § 2000e-2(a)(2). But the broader
scope of subsection (a)(2) doesn’t help the EEOC’s case. No
evidence suggests that the July 2012 transfer even tended to
deprive Stuckey of any job opportunity.
    It’s well established that a purely lateral job transfer does
not normally give rise to Title VII liability under subsec-
tion (a)(1) because it does not constitute a materially adverse
employment action. See Herrnreiter v. Chicago Hous. Auth.,
315 F.3d 742, 744 (7th Cir. 2002) (“[A] purely lateral transfer,
that is, a transfer that does not involve a demotion in form or
substance … [,] cannot rise to the level of a materially ad-
verse employment action. A transfer involving no reduction
in pay and no more than a minor change in working condi-
tions will not do, either.”) (quotation marks omitted); Lucero
No. 15-3201                                                   11

v. Nettle Creek Sch. Corp., 566 F.3d 720, 730–31 (7th Cir. 2009).
The result is the same in this suit under subsection (a)(2).
The evidence does not permit a reasonable jury to find that
Stuckey’s lateral transfer deprived or even tended to deprive
him of any employment opportunity or otherwise adversely
affected his employment status. Indeed, at oral argument the
EEOC disclaimed any interest in an opportunity to present
such evidence, resting its entire case on the argument that no
such evidence is required. For the reasons we’ve explained,
that’s an incorrect reading of the statute. The district judge
properly entered summary judgment for AutoZone.
                                                      AFFIRMED.